
	
		I
		111th CONGRESS
		1st Session
		H. R. 407
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the release of any reversionary interest
		  of the United States in and to certain lands in Reno, Nevada.
	
	
		1.Railroad lands
			 definedFor the purposes of
			 this Act, the term railroad lands means those lands within the
			 City of Reno, Nevada, located within portions of sections 10, 11, and 12 of
			 T.19 N., R. 19 E., and portions of section 7 of T.19 N., R. 20 E., Mount Diablo
			 Meridian, Nevada, that were originally granted to the Union Pacific Railroad
			 under the provisions of the Act of July 1, 1862, commonly known as the Union
			 Pacific Railroad Act.
		2.Release of
			 reversionary interestAny
			 reversionary interests of the United States (including interests under the Act
			 of July 1, 1862, commonly known as the Union Pacific Railroad Act) in and to
			 the railroad lands as defined in section one of this Act are hereby
			 released.
		
